

115 HR 2564 IH: To amend title 10, United States Code, to require an annual report on the personnel, training, and equipment needs of the non-federalized National Guard.
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2564IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. LoBiondo (for himself, Ms. Bordallo, Ms. Gabbard, Mr. Jones, Mr. Byrne, Mr. Langevin, Mr. Knight, Mr. Austin Scott of Georgia, Mr. Banks of Indiana, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require an annual report on the personnel, training, and
			 equipment needs of the non-federalized National Guard.
	
		1.Annual report on personnel, training, and equipment needs of the non-federalized national guard
 (a)Annual report requiredSection 10504 of title 10, United States Code, is amended— (1)in the heading of subsection (a), by striking Report.— and inserting Report on state of the National Guard.—(1);
 (2)by striking (b) Submission of Report to Congress.— and inserting (2); (3)by striking annual report of the Chief of the National Guard Bureau and inserting annual report required by paragraph (1); and
 (4)by adding at the end the following new subsection (b):  (b)Annual report on non-Federalized national guard (1)Not later than January 31 of each of calendar years 2018 through 2024, the Chief of the National Guard Bureau shall submit to the recipients described in paragraph (3) a report that identifies the personnel, training, and equipment required by the non-federalized National Guard—
 (A)to support civilian authorities in connection with natural and man-made disasters during the covered period; and
 (B)to carry out prevention, protection, mitigation, response, and recovery activities relating to such disasters during the covered period.
 (2)In preparing each report under paragraph (1), the Chief of the National Guard Bureau shall— (A)consult with the chief executive of each State, the Council of Governors, and other appropriate civilian authorities;
 (B)collect and validate information from each State relating to the personnel, training, and equipment requirements described in paragraph (1);
 (C)set forth separately the personnel, training, and equipment requirements for— (i)each of the emergency support functions of the National Response Framework; and
 (ii)each of the Federal Emergency Management Agency regions; (D)assess core civilian capability gaps relating to natural and man-made disasters, as identified by States in submissions to the Department of Homeland Security; and
 (E)take into account threat and hazard identifications and risk assessments of the Department of Defense, the Department of Homeland Security, and the States.
 (3)The recipients described in this paragraph are— (A)the congressional defense committees;
 (B)the Secretary of Defense; (C)the Secretary of Homeland Security;
 (D)the Council of Governors; (E)the Secretary of the Army;
 (F)the Secretary of the Air Force; (G)the Commander of the United States Northern Command;
 (H)the Commander of the United States Pacific Command; and (I)the Commander of the United States Cyber Command.
 (4)In this subsection, the term covered period means the fiscal year beginning after the date on which each report is submitted under paragraph (1).
							.
				(b)Clerical amendments
 (1)Section headingThe heading of such section is amended to read as follows:  10504.Chief of National Guard Bureau: annual reports. (2)Table of contentsThe table of sections at the beginning of chapter 1011 of title 10, United States Code, is amended by striking the item relating to section 10504 and inserting the following:
					
						
							10504. Chief of National Guard Bureau: annual reports..
 (c)Exemption from report elimination requirementsSection 1080 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note), as amended by section 1061(j) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), does not apply to the report required to be submitted to the congressional defense committees under section 10504(b) of title 10, United States Code, as amended by this section.
			